Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

This is the first Office Action on the merits of Application No. 15/774,428 filed on 05/08/2018.  Claims 1-16 are currently pending.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, the last line, the recitation of “the gear component” is unclear of its reference because “externally toothed gear component” and “internally toothed gear component” are recited previously.
Claim 13 recites the limitation “the spring energy” in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 5, 6, 8 and 9 are rejected under 35 U.S.C. 102(b) as being anticipated by Kohrs et al. (DE 102013220220). This reference is cited in the IDS submitted 05/08/2018.
As to claims 1 and 9, Kohrs et al. show a device (1) (Figs. 1 and 2) for adjusting an engine having a harmonic drive (5), comprising:
 a wave generator (17), 
a flexible, externally toothed gear component (21) that is deformable by the wave generator, 
at least one internally toothed gear component (22) engaging the flexible, externally toothed gear component, and 
in an unstressed state (where the internally toothed gear and the externally toothed gear not in meshed), the flexible, externally toothed gear component comprises a convex basic shape. 
As to claim 5, wherein the flexible, externally toothed gear component (21) has a basic form of a polygon with rounded edges (i.e., elliptical shape). 
As to claim 6, wherein the flexible, externally toothed gear component (21) is a flex ring. 
. 

Claims 1, 5-7, 9, 11 and 14-16 are rejected under 35 U.S.C. 102(b) as being anticipated by Schaefer et al. (US 7,673,598).
As to claims 1, 9 and 11, Schaefer et al. show a device (Fig. 1) for adjusting an engine having a harmonic drive (19), comprising:
a wave generator (17) adapted to be connected to an adjustment shaft (10), 
a flexible, externally toothed gear component (18) that is deformable by the wave generator, that in an unstressed state (not in meshed position – Fig. 2), comprises a convex basic shape, 
a first internally toothed gear component (2) engaging the flexible, externally toothed gear component (18) that is adapted to be connected to a drive shaft (crankshaft, not shown), and 
a second internally toothed gear component (5) engaging the flexible, externally toothed gear component (18) that is adapted to be connected to a driven shaft (4). 
As to claim 5, wherein the flexible, externally toothed gear component (18) has a basic form of a polygon with rounded edges (i.e., elliptical shape). 
As to claim 6, wherein the flexible, externally toothed gear component (18) is a flex ring. 
As to claim 7, wherein the first internally toothed gear component (2) comprises a driven sprocket (1). 

As to claim 15, wherein the transmission ratio is at least 60:1 (see col. 7, lines47-58). 
As to claim 16, wherein the wave generator (17) includes an internal ring (14), an external ring (15) on which the flexible, externally toothed gear component (18) is located, and roller bodies (13) located between the internal and external rings.

Allowable Subject Matter
Claims 2-4 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is allowed.
 
Cited Prior Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (see the attached form PTO-892). 


Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HA DINH HO whose telephone number is 571-272-7091.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bill Kelleher can be reached on 571-272-7753.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/HA DINH HO/Primary Examiner, Art Unit 3658